Citation Nr: 0314558	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  95-15 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to February 
1979.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  November 1995 by the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In November 1997, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in May 2002.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Charles v. Principi, 16 Vet. App. 370 
(2002).

In March 2003, the Board notified the veteran specifically as 
to what evidence is needed to support his claim under the 
VCAA, as contemplated under controlling legal authority.  
However, in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which requires 
the Board "to provide the notice required by 38 U.S.C. [§] 
5103(a)" and that the claimant has "not less than 30 days 
to respond to the notice" is invalid because it is contrary 
to 38 U.S.C. § 5103(b), which provides the claimant one year 
to submit evidence.  As matters stand, the record has a 
procedural defect in the notice required under the VCAA which 
may no longer be cured by the Board.  Accordingly, the Board 
must remand the case to the RO in order to satisfy VA's duty 
to notify the veteran.

Under the circumstances, this case is REMANDED to the RO to 
notify the veteran as follows:

We have a duty to notify you and your representative, 
if you have one, of any information and evidence needed 
to substantiate and complete a claim for VA benefits.  
Information means non-evidentiary facts, such as your 
address and Social Security number or the name and 
address of a medical care provider who may have 
evidence pertinent to the claim.  In your case, 
evidence needed to substantiate your claim for 
entitlement to service connection for an acquired 
psychiatric disorder would be evidence tending to show 
that you currently have a disability that was incurred 
in or aggravated by your military service.  
Specifically, the evidence needed to substantiate your 
claim would be a medical opinion by a physician who has 
reviewed all pertinent medical records in your claims 
file that the underlying condition of an acquired 
psychiatric disorder which pre-existed your active 
military service increased in severity beyond normal 
progression during your active service.  You are 
expected to obtain and submit such evidence needed to 
substantiate your claim, if you are able to do so. 

The RO should allow the veteran the period of time provided 
by law for a response.  

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to fulfill 
VA's duty to notify the veteran under the VCAA.  No action is 
required of the veteran until he receives further notice.  

In addition to evidence, the appellant has the right to 
submit additional argument on the matter which the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




